HAMITER, Justice
(dissenting).
While I subscribed to the opinion in the Wanless case, which declared unconstitutional Section I of Rule XI of the Uniform Rules of the Courts of Appeal (opinion reported 243 La. 801, 147 So.2d 395), I then entertained some doubt as to its correctness and planned to further study the case on the submission of an application for a rehearing. But no such application was filed, the attorney representing the unsuccessful litigant having died near the time of the decision’s rendition.
The same legal question is now presented by this proceeding, and after a thorough *373■study of it I am convinced that the above mentioned Uniform Court Rule is not un•constitutional.
Prior to 1958 this court was called upon, in three separate cases, to interpret the following provisions (relating to the Courts of Appeal) contained in Section 24 of Article VII of the Louisiana Constitution of 19Z1: ,* * Notice of all judgments shall be .given to counsel of record; and the court shall provide by rule for the giving of such notices. No delay shall run until such notice shall have been given.” And in each case the interpretation was that no delay should •commence until the required notice of judgment was actually delivered to counsel of record. See Lacaze v. Hardee et al. (1942), 199 La. 566, 6 So.2d 663; Mid-State Tile Company v. Chaudoir (1955), 228 La. 634, 83 So.2d 654; and Reeves v. Department of Highways, State of Louisiana (1955), 228 La. 653, 83 So.2d 889.
But in the year of 1958 (following such decisions) the Courts of Appeal throughout the state were reorganized by means of an adopted and ratified joint resolution (Act No. 561), and therein the above quoted provisions of Section 24 of Article VII of the Louisiana Constitution were amended and re-enacted so as to delete the sentence “No delay shall run until such notice shall have been given.” And, as a result of such deletion, the Courts of Appeal were directed: “ * * * Notice of all judgments shall be given to counsel of record; and the court shall provide by rule for giving of such notices.”
Obviously, the purpose of that re-enactment and deletion was to legislatively and constitutionally overrule the decisions in the three above cited cases, for as stated in Hibernia National Bank in New Orleans v. Louisiana Tax Commission et al., 195 La. 43, 196 So. 15, “The jurisprudence is well-settled that, when a statute (particularly one which has been interpreted by the courts) is amended, and the wording of the act is altered, the Legislature intended to change the former law on the subject. * * *” Also, by such change the Courts of Appeal were required and privileged (which privilege they have since exercised) to decide and provide by rule the method to be employed in notifying counsel of record of the rendition of judgments.
The “giving” of notice does not necessarily means an actual “deliverance” of it. Certainly, no one could successfully contend that the mailing of a notice when legally authorized is an insufficient “giving” of it. See Code of Civil Procedure, Article 1914. In fact, it is well recognized that in many instances the law sanctions the “giving” of notice by mere newspaper advertisements.
In the majority opinion the suggestion is offered that since the Uniform Court Rule under consideration has been held unconstitutional in the Wanless case it (like a statute) could not now be “resurrected” by the overruling of that final holding. But my yiews on this subject are somewhat different, they being in accord with certain pronouncements contained in Jawish v. Morlet, Court of Appeal, District of Columbia (1952), 86 A.2d 96, as follows: “There are comparatively few cases dealing squarely with the question before us, but they are unanimous in holding that á law once declared unconstitutional and later held to be constitutional does not require re-enactment by the legislature in order to restore its operative force. They proceed on the principle that a statute declared unconstitutional is void in the sense that it is inoperative or unenforceable, but not void in the sense that it is repealed or abolished; that so long as the decision stands the statute is dormant but not dead; and that if the decision is reversed the statute is valid from its first effective date. See State ex rel. Badgett v. Lee, 156 Fla. 291, 22 So.2d 804; Pierce v. Pierce, 46 Ind. 86; McCollum v. McConaughy, 141 Iowa 172, 119 N.W. 539; Allison v. Corker, 67 N.J.L. 596, 52 A. 362, 60 L.R.A. 564; Shephard v. City of Wheeling, 30 W.Va. 479, 4 S.E. 635.”
And this observation relating to the subject, found in 16 C.J.S., verbo Constitutional *374Law § 101, page 469 (cited in the majority opinion) also appears to be pertinent: “a. In General. The general rule is that a statute declared unconstitutional is null and void as of the date of its enactment; but the rule, in this form, has been held too broad, and to be sub j ect to many exceptions and qualifications. Generally, the reversal or overruling of an adjudication of unconstitutionality validates the statute as of the date of enactment.”
I respectfully dissent.